Exhibit 10.21

EMPLOYMENT AGREEMENT

(Michael Porche)

EMPLOYMENT AGREEMENT (the “Agreement”) dated December 18, 2003 by and between
Distribution Services, Inc. (“DSI”), a subsidiary of American Media Operations,
Inc. (collectively referred to herein as the “Company” or “AMI”) and Michael
Porche (the “Executive”).

WHEREAS, the Company desires to employ Executive and to enter into an Agreement
embodying the terms of such employment;

WHEREAS, Executive desires to accept such employment and enter into such an
Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment: Executive Representation.

a. Employment Term. The Company shall employ Executive for a period of five
(5) years commencing on December 22, 2003 (the “Effective Time”) and ending on
December 21, 2008 (the “Employment Term”) on the terms and subject to the
conditions set forth in this Agreement.

b. Executive Representation. Executive hereby represents and warrants to the
Company that the execution of this Agreement by Executive and the Company, the
delivery of this Agreement by Executive to the Company and the performance by
Executive of Executive’s duties hereunder shall not constitute a breach of, or
otherwise contravene, the terms of any employment Agreement or other Agreement
or policy to which Executive is a party or otherwise bound.

c. Prior Agreements. This Agreement supercedes all prior Agreements and
understandings (including verbal Agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates, including, but not limited
to, the Employment Agreement between Executive and the Company entered into in
December, 2000, and any and all other Employment Agreements entered into by and
between Executive and the Company and/or any of its affiliate, related, parent,
sister or subsidiary corporations (collectively, the “Prior Agreements”).

2. Position.

a. During Executive’s employment by the Company, Executive shall serve as the
President/Chief Executive Officer of the Company’s subsidiary, Distribution
Services, Inc. (“DSI”) (subject to change at the discretion of the Company’s
President and CEO). In such position, Executive shall report directly to the
Company’s President and Chief Executive Officer (or to such other person
designated by the Company’s Chief Executive Officer) and shall have such duties
and authority as shall be determined from time to time by the President/Chief
Executive Officer of the Company.



--------------------------------------------------------------------------------

b. During Executive’s employment with the Company, Executive will devote
Executive’s full business time and best efforts to the performance of
Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict with
the rendition of such services either directly or indirectly, without the prior
consent of the Company’s Chief Executive Officer.

c. If Executive is required to move at the request of the Company, the Executive
will be reimbursed for reasonable (pre-approved) moving expenses, such as, the
moving of personal household items, the moving of two personal automobiles,
house hunting trip, etc. The move must be at the request of the Company due to
the fact that Executive’s principal office is relocated outside of Palm Beach
County, Florida.

3. Base Salary. During Executive’s employment with the Company, the Company
shall pay Executive a base salary (the “Base Salary”) at the annual rate of
$325,000.00 (Three Hundred Twenty Five Thousand Dollars and Zero Cents), payable
in regular installments in accordance with the Company’s usual payment
practices.

4. Annual Bonus. With respect to each full fiscal year of DSI during the
Employment Term, Executive shall be eligible to earn an annual bonus award (an
“Annual Bonus”) of up to $175,000.00 (One Hundred Seventy Thousand Dollars and
Zero Cents) (the “Target Bonus”), based upon the achievement by DSI of an annual
EBITDA target established by the Company’s Chief Executive Officer.

5. Employee Benefits. During Executive’s employment with the Company, Executive
shall be provided, in accordance with the terms of the Company’s employee
benefit plans as in effect from time to time, health insurance and short term
and long term disability insurance, retirement benefits and fringe benefits
(collectively “Employee Benefits”) on the same basis as those benefits are
generally made available to other similarly situated employees of the Company.
Executive shall be provided with a Company vehicle to use.

6. Equity Arrangements.

a. Equity. Executive currently has Class A and Class B Units of the Parent
Company.

b. Profit Participation. Upon execution and delivery of the Subscription
Agreement, Executive shall be entitled to an additional profit participation in
the Parent in a percentage determined by the Company, which shall be represented
by an additional 120 New Class B Units of the Parent. The New Class B Units will
be subject to the terms and conditions of the Subscription Agreement.

7. Termination. Notwithstanding any other provision of this Agreement, the
provisions of this Section 6 shall exclusively govern Executive’s rights upon
termination of employment with the Company and its affiliates. Executive’s
employment hereunder may be terminated by either party at any time and for any
reason; provided that Executive will be required to give the Company at least 30
days advance written notice of any resignation of Executive’s employment. If
Executive’s employment is terminated by the Company, Executive shall be entitled
to receive:

(A) the Base Salary through the date of termination;



--------------------------------------------------------------------------------

(B) any Annual Bonus earned but unpaid as of the date of termination for any
previously completed fiscal year;

(C) in accordance with Company policy, reimbursement for any unreimbursed
business expenses properly incurred by Executive prior to the date of
Executive’s termination; and

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company (the amounts described in clauses
(A) through (D) hereof being referred to as the “Accrued Rights”).

E) severance pay in the amount of twelve (12) months of base salary, if
termination is for any reason other than Cause or Expiration of the Employment
Term or resignation by Executive. Severance pay, if any, will be payable in
twelve (12) equal monthly installments, if termination is for any reason other
than Cause or Expiration of the Employment Term or resignation by Executive.
Executive will be required to execute the Company’s form Separation and Release
of Claims Agreement in order to be eligible to receive the severance pay
described above. “Cause” shall mean (i) Executive’s continued failure or refusal
to substantially perform Executive’s duties hereunder (other than as a result of
total or partial incapacity due to physical or mental illness) for a period of
10 days following written notice by the Company to Executive of such failure or
refusal, (ii) dishonesty in the performance of Executive’s duties hereunder,
(iii) an act or acts on Executive’s part constituting (x) a felony under the
laws of the United States or any state thereof or (y) a misdemeanor involving
moral turpitude, (iv) Executive’s willful malfeasance or willful misconduct in
connection with Executive’s duties hereunder or any act or omission which is
materially injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates or (v) Executive’s breach of
any provision of this agreement, including the attached addendum
(vi) Executive’s unsatisfactory job performance.

F) Expiration of the Employment Term. Upon expiration of the Employment Term,
unless Executive’s employment is earlier terminated pursuant to the above,
Executive’s termination of employment hereunder (whether or not Executive
continues as an employee of the Company thereafter) shall be deemed to occur on
the close of business on the last day of the Employment Term and Executive shall
be entitled to receive the Accrued Rights.

Following such termination of Executive’s employment hereunder as a result of
the expiration of the Employment Term, except as set forth above, Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

G) Continued Employment Beyond the Expiration of the Employment Term. Unless the
parties otherwise agree in writing, continuation of Executive’s employment with
the Company beyond the expiration of the Employment Term shall be deemed an
employment at will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will,
for any reason or for no reason and at any time, by either Executive or the
Company; provided that the provisions of Section 7 and Exhibit A
(Confidentiality/Non Compete Addendum) of this Agreement shall survive any
termination of this Agreement or Executive’ s termination of employment and
provided further that Executive shall provide Company with at least thirty
(30) days advance written notice of resignation.



--------------------------------------------------------------------------------

Following such termination of Executive’s employment, except as set forth in
this Section 6, Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

8. Confidentiality. Concurrent with the execution of this Agreement by
Executive, Executive shall execute and deliver to Company, Exhibit “A,” entitled
Confidentiality/Non Compete Addendum, which is attached hereto and made a part
hereof.

9. Miscellaneous.

a. Governing Law and Exclusive Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Florida, without regard to
its choice of laws and principles. The parties agree that any suit, under, in
connection with, or in any way related to this Agreement shall only be brought
in the state courts located in Palm Beach County or in the US District Court for
the Southern District of Florida.

b. Entire Agreement/Amendments. This Agreement and Exhibit “A” hereto contain
the entire understanding of the parties with respect to the employment of
Executive by the Company. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a company which is a successor in
interest to substantially all of the business operations of the Company or to an
affiliate or related corporation of the Company. Such assignment shall become
effective when the Company notifies Executive of such assignment or at such
later date as may be specified in such notice. Upon such assignment, the rights
and obligations of the Company hereunder shall become the rights and obligations
of such successor company; provided that any assignee expressly assumes the
obligations, rights and privileges of this Agreement and provided further that
if this Agreement is not expressly assumed, the Company is responsible for all
terms contained within.

f. Successors: Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.



--------------------------------------------------------------------------------

g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

If to the Company:

To the attention of the Company’s Senior Vice President, Human Resources and
Administration at the principal corporate headquarters of the Company.

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

h. Mitigation. Executive shall be required to mitigate the amount of any payment
provided for pursuant to this Agreement by seeking other employment, provided
that such other employment does not violate any terms or conditions of this
Agreement.

Anything in this Agreement to the contrary notwithstanding, in the event that
Executive provides services for pay to anyone other than the Company or any of
its affiliates from the date Executive’s employment hereunder is terminated
until the scheduled expiration of the Employment Term (determined as if
Executive’s employment had not been terminated), the amounts paid to Executive
during such period pursuant to this Agreement shall be reduced by the amounts of
salary, bonus or other compensation (whether in cash or in kind) earned by
Executive during such period as a result of Executive’s performing such services
(regardless of when such earned amounts are actually paid to Executive).

i. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
this Agreement or Exhibit “A” would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.

j. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

k. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.



--------------------------------------------------------------------------------

l. Survival. Notwithstanding any termination/expiration of the Agreement, all
rights and obligations hereunder which by their nature should survive
termination/expiration, shall survive.

10. Advice of Counsel. In entering into this Agreement, Executive represents
that he has had an opportunity to seek, and has sought the legal advice of his
attorney, an attorney of his own choice and that the terms of this Agreement
have been completely read and explained by his attorney, and that those terms
are fully understood and voluntarily accepted by Executive.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

AMERICAN MEDIA OPERATIONS, INC.

By:  

/s/ David Pecker

    David Pecker    

/s/ Michael Porche

  2/3/2004   Michael Porche   Date



--------------------------------------------------------------------------------

EXHIBIT “A”

Confidentiality / Non-Compete Addendum

1. For purposes of this Addendum, the term “Confidential Information” is defined
to mean any non-public information (including any and all information that
becomes public by your actions or actions of persons obtaining access to
information directly or indirectly from or through Executive) related to the
Company (as such term is defined in the Employment Agreement) and its related
and/or affiliated corporations (hereinafter the “Company” or “AMI”), its
business, finance or proprietary information, including but not limited to
information regarding its officers and employees, its data, statistics, business
plans, records, trade secrets, business secrets, operational methods, customer
lists, concepts, ideas, policies and/ or any other information regarding the
Company’s property or data, whether tangible or intangible, and whether or how
stored, compiled or memorized physically, electronically, photographically, or
by any other means, and specifically including, without limitation, AMI
proprietary system designs and programs and information of any kind, AMI system
specifications and AMI operational methodologies.

2. Executive (as such term is defined in the Employment Agreement) acknowledges
that Confidential Information is proprietary to, and a valuable asset of, the
Company and that any disclosure or unauthorized use thereof in violation of this
Addendum will cause irreparable harm and loss.

3. Executive shall retain any Confidential Information in strictest confidence
and shall not at any time, whether during or after Executive’s term of
employment with Company, use, exploit or disclose or permit the use,
exploitation or disclosure of any Confidential Information obtained from the
Company and/or AMI’s Employees unless otherwise required by law. Executive
covenants and agrees that he shall not, either directly or indirectly, publish
or disclose any Confidential Information subject to this Addendum or use such
Confidential Information for the benefit of himself, another party or any third
parties, without the prior written consent of the President of the Company.
Executive further agrees that he will not retain or use for Executive’s account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company or its affiliates.

4. Upon termination of employment or demand by the Company, Executive shall
immediately deliver to AMI without retaining copies thereof, any and all
Confidential Information and derivations thereof in his possession or control,
including but not limited to, all notes, analyses, compilations, studies,
interpretations, and other documents, including but not limited to,
photographic, video or electronic documents and recordings.

5. Executive shall not, without the prior written consent of the President of
the Company, make any public statement, announcement or release to any person or
entity, including, but not limited to, trade publications, the press, any
competitor of the Company, customer, or any other third party, disclosing or
relating to any Confidential Information, except as may be necessary to comply
with the requirements of any applicable law, governmental order or regulation in
connection therewith (“Governmental Disclosure”). Prior to any Governmental
Disclosure, Executive shall comply with Section 6 hereto. Executive agrees that
he will not discuss with the media any aspect of his employment with the Company
and will not write, speak, or give interviews, either directly or indirectly, on
or off the record about his work at the Company, including without limitation,
facts and information he has learned during his employment about the Company and
his assignments, for purposes of publication in any way, directly or indirectly,
without prior written approval by the President of the Company.

6. In the event that Executive is requested or required to disclose any
Confidential Information subject to this Addendum in a legal or regulatory
proceeding, Executive shall provide AMI with prompt written notice of any such
request or requirements in order to provide AMI an opportunity to seek a
protective order or other appropriate remedy. Executive agrees to cooperate with
AMI and its counsel, in any effort to prevent such disclosure of the
Confidential Information.

7. While employed and for a period of one (1) year following Executive’s
termination of employment for any reason, Executive shall not, in any manner,
attempt to solicit or solicit any employee or customer of AMI, its affiliates,
subsidiaries, parent or related companies or successors or assigns, including
but not limited to Distribution Services, Inc. (“DSI”) with any offer of
employment or consultancy, or hire, retain, engage or otherwise employ or
utilize the services of any such employee or customer of AMI or DSI, or their
affiliates, subsidiaries, parent or related companies or their successors or
assigns. In addition, for a period of one (1) year following Executive’s
termination of employment for any reason, Executive shall not, in any manner,
directly or indirectly, solicit or encourage to cease to work with the Company
or any of its affiliates any consultant then under contract with the Company.



--------------------------------------------------------------------------------

8. Executive agrees that during the term of his employment with AMI and for the
period of twelve (12) months following Executive’s voluntary termination of
employment or for the period of twelve (12) months following the Executive’s
involuntary termination of employment (if Executive receives severance payments)
or for three (3) months following Executive’s involuntary termination of
employment (if Executive does not receive severance payments), he will not
engage in any relationship, directly or indirectly, including but not limited
to, advising, being compensated in any way by, being employed by, permitting his
name to be associated with or used by, or consulting, with any Prohibited
Business (as hereinafter defined) within the United States of America or Canada.
For purposes of this agreement “Prohibited Business” means any business which is
in any way involved in the publishing, production, pre-press, marketing,
racking, or servicing of products similar to those produced or serviced by AMI.
Executive further agrees that he will not interfere with business relationships
(whether formed before or after the date of this Agreement) between the Company
or any of its affiliates and customers, suppliers, partners, member or investors
of the Company or its affiliates. Executive acknowledges that AMI’s products and
services are marketed throughout the United States of America, Canada and
elsewhere, and that therefore a restriction to the geographic area of the United
States of America and Canada is reasonable with regard to AMI’s business plans
and the market for its products and services. In the event that the term of
Executive’s Employment Agreement expires and Executive becomes an employee at
will under terms and conditions similar to those contained in his Employment
Agreement, and if Executive’s employment is terminated, while Executive is an
employee at will, Executive will additionally be bound by the terms of this
Paragraph for a period of twelve (12) months, provided that AMI compensates
Employee in the amount of $27,083.33 (Twenty Seven Thousand Eighty Three Dollars
and Thirty Three Cents) per month (“Severance”) for the twelve-month
non-competition period. If Executive does not comply with the terms contained
herein. AMI shall not be obligated to pay Executive Severance. AMI agrees to pay
the greater of the Severance described above, or AMI’s Severance program in
effect at the time of termination of employment during the twelve (12) month
non-competition period. Notwithstanding anything to the contrary in this
Agreement, Executive may, directly or indirectly own, solely as an investment,
securities of any person engaged in the business of the Company or its
affiliates which are publicly traded on a national or regional stock exchange or
on the over-the-counter market if Executive (i) is not a controlling person of,
or a member of a group which controls, such person and (ii) does not, directly
or indirectly, own 5% or more of any class of securities of such person.

9. Executive acknowledges that the restrictions and conditions set forth in this
Addendum are essential to AMI’s execution of Executive’s Employment Agreement,
without which, AMI would not have entered into this agreement. Executive
expressly acknowledges that the restrictions set forth in this Addendum are
reasonable and valid.

10. Executive agrees that he will make no statements about the Company, its
officers or employees that are intended to, or may reasonably be expected to
disparage or impugn them or to otherwise make any statement that will adversely
affect the reputation of the Company, its officers or employees or otherwise
disrupt, damage, impair or interfere with the Company or its operations or
business prospects.

11. Executive acknowledges that a breach of any of the terms, covenants or
conditions contained in this Addendum by Executive and/or those under his
control will result in irreparable damage to AMI and that such damage will be
presumed to have occurred. In the event of such breach or threatened breach, AMI
shall be entitled, without the necessity of posting any bond, to appropriate
injunctive relief in any court of competent jurisdiction, restraining Executive
and/or those under his control from any such threatened or actual violation of
the provisions of this Addendum. Executive acknowledges that he will also be
liable for any actual damages experienced by AMI in the event of a breach.
Additionally, if a breach of the promises in this Addendum is demonstrated,
Executive agrees to pay the attorney’s fees, costs and expenses incurred by AMI
as a result of such breach. Specifically and unless stated otherwise, all
remedies provided for in this Addendum shall be cumulative and in addition to
and not in lieu of any other remedies available to AMI at law, in equity, or
otherwise.

12. Nothing contained in this Addendum shall be construed as granting or
conferring any rights by license or otherwise in any Confidential Information
disclosed.

13. No delay or omission by AMI to exercise any right or power occurring upon
any noncompliance or default by Executive with respect to any of the terms of
this Addendum shall impair any such right or power or be construed to be a
waiver thereof. A waiver by AMI of any covenants, conditions, or agreements to
be performed by Executive shall not be construed to be a waiver of any
succeeding breach thereof or of any covenant, condition, or agreement herein
contained.



--------------------------------------------------------------------------------

14. The provisions of this Addendum shall survive termination/expiration of the
Agreement.

 

AMERICAN MEDIA OPERATIONS, INC.

By:  

/s/ David Pecker

    By:  

/s/ Michael Porche

  David Pecker       Michael Porche Its:   President and CEO       Date:
2/9/2004     Date: 2/3/2004